DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending in this instant application of 17/198,967 filed on 03/11/2021.
Information Disclosure Statment
The Information Disclosure Statement dated 05/27/2022 and 04/20/2022 are acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,239,672.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim: A power bank device, comprising: a battery for supplying electric charge to a battery of a rechargeable device external to the power bank device, via an electrical connection between the power bank battery and a rechargeable device battery; one or more transceivers configured to exchange communication signals with the rechargeable device and a remote server. The patented application anticipates the instant application claimed.
Claim 1 of instant application 17/198,967
Claim 1 of patent’d application US11,239,672
A power bank device, comprising: a battery for supplying electric charge to a battery of a rechargeable device external to the power bank device, via an electrical connection between the power bank battery and a rechargeable device battery; one or more transceivers configured to exchange communication signals with the rechargeable device and a remote server; and one or more processors; and a non-transitory memory storing computer executable instructions that, when executed via the one or more processors, cause the power bank device to: while supplying electric charge to the rechargeable device battery, determine an instantaneous power output of the power bank battery, obtain, via the one or more transceivers, a communication signal from the rechargeable device, the obtained signal being indicative of an amount of power received at the rechargeable device battery, transmit, via the one or more transceivers and to the remote server, a charging status signal that includes an indication of (i) the amount of power received at the rechargeable device battery and (ii) an instantaneous power output of the power bank battery, receive, via the one or more transceivers and from the remote server, an interrupt signal in response to the remote server determining that a dynamic charging efficiency is less than or equal to a threshold value, wherein the dynamic charging efficiency is determined based on the charging status signal, and responsive to receiving the interrupt signal, interrupt the supply of electric charge to the rechargeable device battery.
   A portable power bank device, comprising: a battery for supplying electric charge to a battery of a mobile computing device external to the power bank, via an electrical connection between the power bank battery and the mobile computing device battery; a communication module for exchanging communication signals with the mobile computing device; and a control module comprising one or more processors and a memory storing non-transitory computer executable instructions that, when executed via the one or more processors, cause the power bank to: while the power bank is supplying electric charge to the mobile computing device battery, determine an instantaneous power output of the power bank battery, obtain, via the communication module, a communication signal from the mobile computing device, the obtained signal being indicative of an amount of power received at the mobile computing device battery, compare the amount of power received at the mobile computing device battery to the instantaneous power output of the power bank battery to determine a dynamic charging efficiency, and interrupt the supply of electric charge to the mobile computing device battery when the dynamic charging efficiency is less than or equal to a threshold value.


Claims 2-9 are dependent on rejected claim 1 above, hence rejected, at least, for their dependency on rejected claim 1 above.
	Claim 10 of the instant application is rejected on the ground of non-statutory double patenting as being unpatentable over claim 11 of the patented application number US11,239,672.  
	 Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim:  A computer-implemented method comprising: while supplying electric charge to a battery of a rechargeable device via an electrical connection, determining, by one or more processors of a power bank device, an instantaneous power output of a battery of the power bank device. The patented application anticipates the instant application claimed.
Claim 10 of instant application 17/527,018
Claim 11 of patent’d application US11,211,812
A computer-implemented method comprising: while supplying electric charge to a battery of a rechargeable device via an electrical connection, determining, by one or more processors of a power bank device, an instantaneous power output of a battery of the power bank device, obtaining, via one or more transceivers, a communication signal from the rechargeable device, the obtained signal being indicative of an amount of power received at the rechargeable device battery, transmitting, via the one or more transceivers and to a remote server, a charging status signal that includes an indication of (i) the amount of power received at the rechargeable device battery and (ii) an instantaneous power output of the power bank battery, receiving, via the one or more transceivers and from the remote server, an interrupt signal in response to the remote server determining that a dynamic charging efficiency is less than or equal to a threshold value, wherein the dynamic charging efficiency is determined based on the charging status signal, and responsive to receiving the interrupt signal, interrupting a supply of electric charge to the rechargeable device battery.
A mobile computing device, comprising: an internal battery configured to act as a power supply for the mobile computing device, wherein the internal battery of the mobile computing device is configured to receive electric charge from a battery of a portable power bank device external to the mobile computing device, via an electrical connection between the power bank battery and the mobile computing device battery; a communication module for exchanging communication signals with the power bank; one or more processors; and one or more computer-readable memories storing non-transitory computer executable instructions that, when executed via the one or more processors, cause the mobile computing device to: while the mobile computing device battery is receiving electric charge from the power bank, obtain, via the communication module, a communication signal from the power bank, the obtained signal being indicative of an instantaneous power output of the power bank battery, determine an amount of power received at the mobile computing device battery from the power bank battery, compare, via the one or more processors, the amount of power received at the mobile computing device battery to the instantaneous power output of the power bank battery to determine a dynamic charging efficiency, and interrupt the supply of electric charge to the mobile computing device battery when the dynamic charging efficiency is less than or equal to a threshold value.


 Claims 11-18 are dependent on rejected claim 10 above, hence rejected, at least, for their dependency on rejected claim 10 above.
	Claim 19 of the instant application is similar to claim 1 of the instant application, which is rejected based on non-statutory double patenting rejections against patented us application US11,239,672.

Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859